DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 July 2020, 27 October 2021, 03 March 2022 and 24 June 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Fig. 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).    
The drawings are objected to because the drawings not show “a pinion meshing with a toothing of the passive element” as disclosed by claim 12.    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because §0003 discloses the numerical label “70” as “a trammel system” while other paragraphs disclose “70” as “the teeth”.  Please verify and make an appropriate correction.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witteveen et al. (U.S. Pre-Grant Publication No. 20070164635 of IDS).
Regarding independent claim 7, Witteveen et al. (e.g. see Fig. 1, Fig. 3, Fig. 22, §0196) discloses a linear piezoelectric motor, comprising: a passive element (1) having an elongated shape, and a piezoelectric actuator (2) including a resonator (3) comprising a pair (5) of arms (6) connected at one of their ends at a connection zone (10), the two other ends (7) being called free, the passive element (1) being capable of being moved (e.g. see Abstract: The at least two arms of an arm pair, proceeding from a connection region of the resonator, are formed on the same side of the resonator. In each case the contact regions are formed at the outer ends of the arms, wherein the contact regions may be moved to and away from one another by way of oscillating movements of the arm pair. Thereby, a relative movement of the passive element with respect to the active element may be effected) linearly between the free ends (7) by friction of the free ends (7) against the passive element (1), the passive element (1) and the resonator (3) being inclined with respect to one another by a non-zero angle of less than 90 degrees (Fig. 3 and Fig. 22 show an acute angle between 9 and 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Witteveen et al. (U.S. Pre-Grant Publication No. 20070164635 of IDS).
Regarding claim 8, Witteveen et al. does not explicitly disclose “the angle of inclination is between 5 and 25 degrees”.  However, Witteveen et al. discloses the angle of inclination (e.g. see Fig. 3 and Fig. 22: an acute angle between 9 and 1), therefore Witteveen et al. provides a person having ordinary skill in the art the option of adjusting the angle of inclination to meet the design expectations such as reducing the size of the device or changing the deformation direction of the piezoelectric resonator or providing the passive element with an easy rotation.
Regarding claim 11, Witteveen et al. does not explicitly disclose “a timepiece including a piezoelectric motor”.  However, it is well known in the art about the application of piezoelectric motor in timepiece because the precise linear increments of the piezoelectric motor guarantee the accurate moves for the minute and hour hands of the timepiece.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Witteveen et al. (U.S. Pre-Grant Publication No. 20070164635 of IDS) in view of Ikegami (U.S. Patent No. 5369627).
Regarding claim 12, Witteveen et al. disclose every aspect of the invention except for “a pinion meshing with a toothing of the passive element, the pinion being constrained to rotate with a hand of the timepiece.”
However, Ikegami (e.g. see Fig. 4a, lines 55-60 of col. 6) teaches a pinion (115b) meshing with a toothing (116b, 116c) of the passive element (117a), the pinion (115b) being constrained to rotate with a hand (an hour hand) of the timepiece (Fig. 1).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the drive unit of Witteveen et al. to include “a pinion meshing with a toothing of the passive element, the pinion being constrained to rotate with a hand of the timepiece” as taught by Ikegami for the purpose of positioning the hands of the timepiece.
Since Witteveen et al. and Ikegami are both from the same field of endeavor (micro-manipulators in positioning systems), the purpose disclosed by Ikegami would have been recognized in the pertinent art of Witteveen et al.
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Allowable Subject Matter
Claims 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 9 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a linear piezoelectric motor, comprising, inter alia, each arm comprising a main branch connected at the free end by a connector zone, the connector zone being arranged to bring the free ends to a level different than that of the main branches.
Claim 10 depends on claim 9 therefore this claim is allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lagorgette et al. (U.S. Pre-Grant Publication No. 20170176945) discloses a U-shaped motor for watches. 
Davidson (DE-10146703-A1) discloses a drive system comprising at least one motor, with at least one oscillator as well as at least one resonance body and a device, driven by said motor.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





14 July 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837